UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
HAYAL AZIZ AHMED AL-MITHALI,               )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2186 (ESH)
                                           )
BARACK H. OBAMA et al.,                    )
                                           )
                        Defendants.        )
__________________________________________)


                                               ORDER

          Based on the hearing held on August 18, 2010, and for the reasons stated in court, it is

hereby

          ORDERED that the government shall file a motion to amend the Amended Statement of

Material Facts in rebuttal to the Traverse on or before October 29, 2010; it is further

          ORDERED that petitioner will inform the Court and Respondents on or before

November 19, 2010, whether he intends to file an amended Traverse and/or seek additional

discovery based on the government’s October 29, 2010 filing and propose a schedule for the

amended Traverse and/or discovery; it is further

          ORDERED that on or before 12:00 p.m. on December 17, 2010, the parties will submit a

joint proposal on the issues to be addressed at the merits hearing and the identification and

scheduling of witnesses; it is further

          ORDERED that a status conference is set for December 22, 2010, at 2:00 p.m.; and it is

further



                                                   1
       ORDERED that a hearing on the merits of the petition is set for January 25, 2011, at

9:30 a.m.

       SO ORDERED.


                                                               /s/
                                                   ELLEN SEGAL HUVELLE
                                                   United States District Judge

DATE: August 18, 2010




                                               2